Exhibit 10 (cc)
Eaton Corporation
2009 Annual Report on Form 10-K
Item 15 (b)
EATON CORPORATION
DEFERRED INCENTIVE COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
I.
Purpose
    1  
II.
Concept
    1  
III.
Definitions
    1  
IV.
Election to Defer
    8  
V.
Periodic Compensation
    9  
VI.
Retirement Compensation
    9  
VII.
Amendment and Termination
    13  
VIII.
Administration
    14  
IX.
Payments to Participants
    15  
X.
Miscellaneous
    16  

 



--------------------------------------------------------------------------------



 



EATON CORPORATION
DEFERRED INCENTIVE COMPENSATION PLAN

I.   PURPOSE       The purpose of the Deferred Incentive Compensation Plan is to
promote the greater success of Eaton Corporation and its subsidiaries by
providing a means to defer Incentive Compensation for key employees whose level
and nature of position enable them to affect significantly the profitability,
competitiveness and growth of Eaton.   II.   CONCEPT       The Plan is based on
the concept that the deferral of Incentive Compensation for later payment to a
Participant, including the later payment during Retirement, will provide a
benefit to each Participant and an incentive to improve the profitability,
competitiveness and growth of Eaton.   III.   DEFINITIONS       Unless otherwise
required by the context, the terms used herein shall have the meanings as set
forth below:       ACCOUNT: The account established by Eaton for each
Participant to which may be credited his or her Deferred Incentive Compensation,
Dividend Equivalents, Treasury Bill Interest Equivalents and Fixed Rate Interest
Equivalents.       BENEFICIARY: The person or entity (including a trust or the
estate of the Participant) designated in a written document executed by the
Participant and delivered to the Committee. If at the time when any unpaid
balance of Deferred Incentive Compensation shall be or become due at or after
the death of a Participant, there shall not be any living person or any entity
in existence so designated, the term “Beneficiary” shall mean the Participant’s
estate.       BOARD: The Board of Directors of Eaton.       CAUSE: For the
purposes of this Plan, Eaton shall have “Cause” to terminate the Participant’s
employment hereunder upon (i) the willful and continued failure by the
Participant to substantially perform the Participant’s duties with Eaton (other
than any such failure resulting from the Participant’s incapacity due to
physical or mental illness), after a demand for substantial performance is
delivered to the Participant by the Board which specifically identifies the
manner in which the Board believes that the Participant has not substantially
performed the Participant’s duties, or (ii) the willful engaging by the

 



--------------------------------------------------------------------------------



 



    Participant in gross misconduct materially and demonstrably injurious to
Eaton. For purposes of this definition, no act, or failure to act, on the
Participant’s part shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of Eaton.
Notwithstanding the foregoing, the Participant’s employment shall not be deemed
to have been terminated for Cause unless and until there shall have been
delivered to the Participant a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with the Participant’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the Participant was guilty of
conduct set forth above in clauses (i) or (ii) of this definition and specifying
the particulars thereof in detail.       CHANGE IN CONTROL OF EATON: For
purposes of this Plan, a “Change in Control of Eaton” shall be deemed to have
occurred if (i) a tender offer shall be made and consummated for the ownership
of securities of Eaton representing 25% or more of the combined voting power of
Eaton’s then outstanding voting securities, (ii) Eaton shall be merged or
consolidated with another corporation and as a result of such merger or
consolidation less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of Eaton, other than affiliates (within the meaning of the
Securities Exchange Act of 1934 (the “Exchange Act”)) of any party to such
merger or consolidation, as the same shall have existed immediately prior to
such merger or consolidation, (iii) Eaton shall sell substantially all of its
assets to another corporation which is not a wholly owned subsidiary of Eaton,
(iv) any “person” (as such term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of Eaton representing 25% or more of the combined voting power of
Eaton’s then outstanding securities; or (v) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board
cease for any reason to constitute at least a majority thereof unless the
election, or the nomination for election by Eaton’s shareholders, of each new
director was approved by a vote of at least two-thirds of the directors then
still in office who were Directors at the beginning of the period. For purposes
of this Plan, ownership of voting securities shall take into account and include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) of the
Exchange Act (as then in effect).       COMMITTEE: The Corporate Compensation
Committee of Management of Eaton.       BOARD COMMITTEE : The Compensation and
Organization Committee of the Board of Directors of Eaton.       CONTINGENT
SHARE UNITS: Units credited to a Participant’s Account which are equivalent in
value to the market value of Eaton Common Shares.

2



--------------------------------------------------------------------------------



 



    DEFERRAL PLANS: Shall mean the Incentive Compensation Deferral Plan, the
Strategic Incentive and Option Plan and this Plan.       DEFERRED INCENTIVE
COMPENSATION: That portion of Incentive Compensation which has been deferred
pursuant to the Plan and any Dividend Equivalents, Treasury Bill Interest
Equivalents, Fixed Rate Interest Equivalents and Contingent Share Units which
are attributable thereto.       DEFERRED INCENTIVE COMPENSATION AGREEMENT: The
written agreement between Eaton and a Participant pursuant to which Incentive
Compensation is deferred under the Plan.       DISABILITY: If, as a result of
the Participant’s incapacity due to physical or mental illness, the Participant
shall have been absent from the Participant’s duties with Eaton on a full-time
basis for 180 consecutive business days and within thirty (30) days after
written Notice of Termination the Participant shall not have returned to the
full-time performance of the Participant’s duties, any termination of the
Participant’s employment by Eaton shall be for “Disability.”       DIVIDEND
EQUIVALENT: An amount equal to the per share dividends paid on Eaton Common
Shares.       EATON: Eaton Corporation, an Ohio corporation, and its
subsidiaries and successors and assigns.       EATON COMMON SHARES: The common
shares of Eaton.       EXECUTIVE INCENTIVE COMPENSATION PLAN: An incentive
compensation plan approved (a) by the Board of Directors of Eaton for
participation in this Plan and whose participants are designated by the
Committee on an annual basis or (b) by the Management Compensation Committee
(comprised solely of officers of the Company) and whose participants do not
include any officers of the Company.       FAILURE TO PAY: Shall mean that the
circumstances described in either (i) or (ii) have occurred:

  (i)   Any Participant shall have notified Eaton and the Trustee in writing
that Eaton shall have failed to pay to the Participant, when due, either
directly or by direction to the trustee of any trust holding assets for the
payment of benefits pursuant to the Plan, at least 75% of any and all amounts
which the Participant was entitled to receive at any time in accordance with the
terms of the Plan, and that such amounts remain unpaid. Such notice must set
forth the amount, if any, which was paid to the Participant, and the amount
which the Participant believes he or she was entitled to receive under the Plan.
The failure to make such payment shall have continued for a period of 30 days
after receipt of such notice by Eaton, and during

3



--------------------------------------------------------------------------------



 



      such 30-day period Eaton shall have failed to prove, by clear and
convincing evidence as determined by the Trustee in its sole and absolute
discretion, that such amount was in fact paid or was not due and payable; or    
(ii)   More than two Plan Participants shall have notified Eaton and the Trustee
in writing that they have not been paid when due, either directly or by
direction to the Trustee, amounts to which they are entitled under the Plan and
that such amounts remain unpaid. Each such notice must set forth the amount, if
any, which was paid to the Participant, and the amount which the Participant
believes he or she was entitled to receive under the Plan. Within 15 days after
receipt of each such notice, the Trustee shall determine, on a preliminary
basis, whether any failure to pay such Participants has resulted in a failure to
pay when due, directly or by direction, at least 75% of the aggregate amount due
to all Participants under all the Deferral Plans in any two-year period, and
that such amounts remain unpaid. If the Trustee determines that such a failure
has occurred, then it shall so notify Eaton and the Participants in writing
within the same 15 day period. Within a period of 20 days after receipt of such
notice from the Trustee, Eaton shall have failed to prove by clear and
convincing evidence, in the sole and absolute discretion of the Trustee, that
such amount was paid or was not due and payable.

    FIXED RATE INTEREST EQUIVALENT: With respect to any Participant, the rate of
interest as specified in the Deferred Incentive Compensation Agreement between
such Participant and Eaton.       FUNDED AMOUNT: With respect to the Account of
any Participant, the value of any assets which have been placed in a grantor
trust established by the Company to pay benefits with respect to that Plan
Account, as determined at the time initial payments are to be made pursuant to
the selections made by the Participants in accordance with Section 9.03.      
GOOD REASON: For purposes of this Plan, any Termination of Employment by a
Participant under the following circumstances shall be for “Good Reason”:

  (i)   without the Participant’s express written consent, the assignment to the
Participant of any duties inconsistent with the Participant’s positions, duties,
responsibilities and status with Eaton immediately prior to a Change in Control
of Eaton, or a change in the Participant’s reporting responsibilities, titles or
offices as in effect immediately prior to a Change in Control of Eaton, or any
removal of the Participant from or any failure to re-elect the Participant to
any of such positions, except in connection with the termination of the
Participant’s employment for Cause, Disability or as a result of the
Participant’s death;     (ii)   a reduction by Eaton in the Participant’s base
salary as in effect immediately prior to the Change in Control of Eaton or as
the same may be increased from time to time; or the failure by Eaton to increase
such base salary each year after a Change

4



--------------------------------------------------------------------------------



 



      in Control of Eaton by an amount which at least equals, on a percentage
basis, the average annual percentage merit increase in the Participant’s base
salary during the five (5) full calendar years immediately preceding a Change in
Control of Eaton;     (iii)   a failure by Eaton to continue the Participant’s
participation in Eaton’s Executive Incentive Compensation Plan (the “I.C.
Plan”), Deferred Incentive Compensation Plan (the “Deferred I.C. Plan”), Limited
Eaton Service Supplemental Retirement Income Plan (the “Limited Service Plan”),
the Executive Strategic Incentive Plan (the “ESIP Plan”) and the Supplemental
Benefit Plan established by the Board as a result of the limitations on pension
benefits imposed by Section 415 of the Internal Revenue Code (the “Supplemental
Plan”), as each plan may be modified from time to time but substantially in the
form presently in effect, on at least the basis as in effect immediately prior
to the Change in Control of Eaton or to pay the Participant any amounts earned
under such plans in accordance with the terms of such plans.     (iv)   the
relocation of Eaton’s principal executive offices to a location outside Cuyahoga
County, Ohio or any county adjoining Cuyahoga County, Ohio, or Eaton’s requiring
the Participant to be based anywhere other than Eaton’s principal executive
offices or the location where the Participant is based immediately prior to the
Change in Control of Eaton except for required travel on Eaton’s business to an
extent substantially consistent with the Participant’s business travel
obligations in effect immediately prior to the Change in Control of Eaton, or,
in the event the Participant consents to any such relocation of Eaton’s
principal executive offices, the failure by Eaton to pay (or reimburse the
Participant for) all reasonable moving expenses incurred by the Participant
relating to a change of the Participant’s principal residence in connection with
such relocation and to indemnify the Participant against any loss (defined as
the difference between the actual sale price of such residence and the higher of
(a) the Participant’s aggregate investment in such residence or (b) the fair
market value of such residence as determined by any real estate appraiser
designated by the Participant and reasonably satisfactory to Eaton) realized in
the sale of the Participant’s principal residence in connection with any such
change of residence;     (v)   the failure by Eaton to continue to effect any
benefit or compensation plan (including but not limited to the plans described
under paragraph (p)(iii) above), pension plan, life insurance plan, health and
accident plan or disability plan in which the Participant is participating at
the time of a Change in Control of Eaton (or plans providing the Participant
with substantially similar benefits), the taking of any action by Eaton which
would adversely affect the Participant’s participation in or materially reduce
the Participant’s benefits under any of such plans or deprive the Participant of
any material fringe or personal benefit enjoyed by the Participant at the time
of the Change in Control of Eaton, or the failure by Eaton to provide the
Participant with the number of paid vacation days to which the Participant is
then entitled on the basis of years of service with Eaton in accordance with
Eaton’s

5



--------------------------------------------------------------------------------



 



      normal vacation policy in effect immediately prior to the Change in
Control of Eaton;     (vi)   the failure of Eaton to obtain the assumption of
this Plan by any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the assets of Eaton,
by agreement in form and substance satisfactory to the Participant, to expressly
assume this Plan and the obligations of Eaton hereunder; or     (vii)   any
purported termination of the Participant’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of a Notice of
Termination as herein defined (and, if applicable, the definition of “Cause” as
herein defined); and for purposes of this Plan, no such purported termination
shall be effective.

    INCENTIVE COMPENSATION: The full amount of the annual Incentive Compensation
awarded to a Participant under the Executive Incentive Compensation Plan.      
INCENTIVE YEAR: An incentive year as defined under the provisions of the
Executive Incentive Compensation Plan.       LUMP SUM PAYMENT: Means an amount
(payable in cash or Eaton Common Shares, or a combination thereof) equal to the
total of the following amounts calculated as of the date of the payment:

  (i)   The amount, if any, of the Participant’s Periodic Compensation then
credited to his Account and accrued and unpaid Treasury Bill Interest
Equivalents thereon; plus     (ii)   The amount, if any, of the Participant’s
unpaid Type A Retirement Compensation calculated in accordance with Section 6.04
of the Plan and assuming for purposes of the conversion calculation that a
Change in Control of Eaton has occurred within the relevant time period so that
Section 6.04(b) is applicable; plus     (iii)   The amount, if any, payable as a
lump sum in relation to Type B Retirement Compensation, calculated in accordance
with Section 6.10(a)(ii) of the Plan, assuming that the Type B Retirement
Compensation would be credited with Fixed Rate Interest Equivalents from the
date of the Lump Sum Payment until paid over the fifteen-year period following
the date of such Lump Sum Payment.

    In the event that a Participant or a Participant’s Designated Beneficiary
has begun to receive benefit installment payments under the Plan prior to the
date of the Lump Sum Payment, the amount of such Lump Sum shall be equal to the
present value of the remaining annual payments which otherwise would have been
made calculated as described in this Section.

6



--------------------------------------------------------------------------------



 



    MEAN PRICE: The mean between the highest and lowest quoted selling price of
an Eaton Common Share on the New York Stock Exchange List of Composite
Transactions.       NORMAL RETIREMENT DATE: The date a Participant attains age
sixty-five (65).       NOTICE OF TERMINATION: Any termination of the
Participant’s employment by Eaton for Cause or Disability or by the Participant
for Good Reason shall be communicated by written Notice of Termination to the
Participant or Eaton, respectively. For purposes of this Plan, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated.       PARTICIPANT: An
employee of Eaton in a key position receiving benefits under the Executive
Incentive Compensation Plan and participating under the Plan.       PERIODIC
COMPENSATION: That portion of a Participant’s Incentive Compensation which is
deferred under the Plan for payment over a period of five (5) years.      
PERIODIC INSTALLMENTS: Equal monthly, quarterly, semiannual or annual payments,
over a period not to exceed 15 years, as determined by the Committee in its sole
discretion.       PLAN: The Deferred Incentive Compensation Plan pursuant to
which all or a portion of Incentive Compensation may be deferred for later
payment to a participant, as amended and restated as of January 1, 1989, and as
subsequently amended on March 31, 2000 to provide that distributions of Type A
Retirement Compensation first commencing after March 31, 2000 shall be made in
Eaton Common Shares (except as otherwise provided in Section 6.04), and as
further amended on November 1, 2007 to provide that Type A Retirement
compensation will no longer be credited with the greater of appreciation or
earnings on Eaton Common Shares or Treasury Bill Interest Equivalent, but
instead will only be credited with appreciation and earnings on Eaton Common
Shares.       RETIREMENT: The Termination of Employment of a Participant who is
age fifty-five (55) or older and who has at least ten (10) years of service with
Eaton or who is age sixty-five (65) or older or under circumstances making him
eligible to receive pension payments under a pension plan sponsored by Eaton
commencing within sixty (60) days of the date of such Termination of Employment.
      RETIREMENT COMPENSATION: That portion of Incentive Compensation deferred
under the Plan for payment to a Participant upon his or her Retirement which
either shall be Type A Retirement Compensation or Type B Retirement Compensation
as selected by the Participant in accordance with Section 4.01.

7



--------------------------------------------------------------------------------



 



    TERMINATION AND CHANGE IN CONTROL: Shall mean the termination of the
employment of a Participant for any reason whatsoever prior to a Change in
Control, upon a subsequent Change in Control or termination of the employment of
a Participant for any reason whatsoever during the three-year period immediately
following a Change in Control.       TERMINATION OF EMPLOYMENT: The time when a
Participant shall no longer be employed by Eaton whether by reason of
Retirement, death, voluntary resignation (with or without Good Reason),
divestiture or closing of a business unit, plant or facility, discharge (with or
without Cause), or such disability that, under the then current employment
practices of Eaton, the employment of the Participant is deemed to have been
terminated.       TREASURY BILL INTEREST EQUIVALENT: A rate of interest equal to
the quarterly average yield of 13-week U.S. Government Treasury Bills.      
TRUSTEE: Shall mean the trustee of any trust which holds assets for the payment
of the benefits provided by the Plan.       TYPE A RETIREMENT COMPENSATION: As
defined in Section 6.01.       TYPE B RETIREMENT COMPENSATION: As defined in
Section 6.01.   IV.   ELECTION TO DEFER       Section 4.01. With respect to
Incentive Compensation for each Incentive Year commencing in or after 1986, the
Participant shall be given the opportunity to elect, by signing and delivering
to the Committee a Deferred Incentive Compensation Agreement, the manner and
extent to which the Participant’s Incentive Compensation awarded in respect to
such Incentive Year shall be deferred under the Plan, the allocation between
Periodic Compensation and Retirement Compensation and, with respect to the
latter, the allocation between Type A Retirement Compensation and Type B
Retirement Compensation.       Section 4.02. Not less than 10% of Incentive
Compensation awarded for any Incentive Year may be deferred under the Plan.    
  Section 4.03. If a Participant elects to allocate a portion of Incentive
Compensation to both Periodic Compensation and Retirement Compensation, the
amount allocated to each form of Compensation shall be not less than 10% of the
Incentive Compensation awarded for any Incentive Year.       Section 4.04. To be
in effect for an Incentive Year, a Participant’s election pursuant to
Section 4.01 must be completed on or before June 15 of such Incentive Year;
provided,

8



--------------------------------------------------------------------------------



 



    however, that in order to select Type B Retirement Compensation such
election must be completed on or before December 2 of the immediately preceding
Incentive Year. Only Participants who have elected to allocate Deferred
Incentive Compensation to Retirement Compensation for the Incentive Year
commencing in 1985 (under the Plan as in effect prior to the October 23, 1985
amendment and restatement thereof) shall be entitled to allocate all or part of
such Deferred Incentive Compensation to Type B Retirement Compensation.      
Section 4.05. Once a Participant has made an effective election under Section
4.01 with respect to the deferral and allocation of his or her Incentive
Compensation, he or she may not thereafter change that election or change the
allocation between Periodic Compensation and Retirement Compensation or between
Type A Retirement Compensation and Type B Retirement Compensation.   V.  
PERIODIC COMPENSATION       Section 5.01. There shall be computed and credited
quarterly to the Participant’s Account Treasury Bill Interest Equivalents on all
unpaid Periodic Compensation.       Section 5.02. Commencing in January of the
second year following the Incentive Year for which the Periodic Compensation was
credited to the Participant, the Periodic Compensation shall be paid to the
Participant in five (5) equal annual installments; and, with each such
installment, there shall be paid to the Participant all Treasury Bill Interest
Equivalents credited to the Participant and then unpaid.       Section 5.03.
Upon Termination of Employment, any unpaid Periodic Compensation and any unpaid
Treasury Bill Interest Equivalents credited thereon shall be paid to the
Participant, or his or her Beneficiary, as the case may be, pursuant to the
schedule for payment described in Section 5.02.   VI.   RETIREMENT COMPENSATION

  A.   General.

    Section 6.01. The amount of Deferred Incentive Compensation allocated to
Retirement Compensation shall correspond with the portion of the Incentive
Compensation award elected by the Participant pursuant to Section 4.01. Such
amount may be allocated between Type A Retirement Compensation and, subject to
Sections 6.08 and 6.09, Type B Retirement Compensation. Amounts allocated as
Type A Retirement Compensation shall be converted into a number of Contingent
Share Units on such date or dates as shall correspond with the determination and
transfer of Incentive Compensation (it being understood that such transfer may
be the payment date of such Incentive Compensation). The amounts allocated as
Type A Retirement Compensation shall be converted into a number of Contingent
Share Units based upon the average of the Mean Prices for Eaton Common Shares
for the twenty trading days of the New York

9



--------------------------------------------------------------------------------



 



    Stock Exchange during which Eaton Common Shares were traded immediately
following the end of the Incentive Year in which the Incentive Compensation so
allocated was earned. Amounts allocated as Type B Retirement Compensation shall
not be converted into Contingent Share Units, but instead shall be credited with
Fixed Rate Interest Equivalents, compounded annually, until paid.      
Retirement Compensation which the Participant elects to have converted into
Contingent Share Units is referred to herein as “Type A Retirement Compensation”
and Retirement Compensation to be credited with Fixed Rate Interest Equivalents
is referred to herein as “Type B Retirement Compensation.”

  B.   Provisions Regarding Type A Retirement Compensation.

    Section 6.02. On each dividend payment date for Eaton Common Shares,
Dividend Equivalents shall be credited to the Participant’s Account with respect
to all Contingent Share Units then credited to such Account and shall be
converted into an appropriate number of Contingent Share Units utilizing the
procedures set forth in Section 6.01 but at the Mean Price on said dividend
payment date.       Section 6.03. In determining the number of Contingent Share
Units to be credited to a Participant, whether by reason of the conversion of
Retirement Compensation to Contingent Share Units or by reason of the conversion
of Dividend Equivalents to Contingent Share Units, such number may be expressed
in fractions of a Contingent Share Unit computed to the nearest tenth. The
number of Contingent Share Units credited to a Participant shall be
appropriately adjusted to reflect any change in the capitalization of Eaton
resulting from a stock dividend, stock split, reorganization, merger,
consolidation, recapitalization, combination, exchange of shares or any other
similar events.       Section 6.04. Upon Retirement or other Termination of
Employment of the Participant or upon any other distribution of Type A
Retirement Compensation, (x) all Contingent Share Units standing to his or her
credit shall be converted to an equal number of Eaton Common Shares and (y) his
or her account shall be credited with an additional amount equal to the amount,
if any, by which the amount determined under Subsection 6.04(a) exceeds the
amount determined under Subsection 6.04(b):

  (a)   the product of the average of the Mean Prices for an Eaton Common Share
for the twenty (20) trading days of the New York Stock Exchange during which
Eaton Common Shares were traded immediately preceding the date of Retirement or
other Termination of Employment or distribution multiplied by the number of
Contingent Share Units then credited to the Participant’s Account.     (b)   if
a Change in Control of Eaton shall have occurred at any time within the period
of thirty-six (36) months immediately preceding the Participant’s Retirement or
other Termination of Employment, the product of the highest of the following:

10



--------------------------------------------------------------------------------



 



  (i)   the highest price paid for an Eaton Common Share in any tender offer in
connection with the Change in Control;     (ii)   the price received for an
Eaton Common Share in any merger, consolidation or similar event in connection
with the Change in Control; or     (iii)   the highest price paid for an Eaton
Common Share as reported in any Schedule 13D within the sixty (60) day period
immediately preceding the Change in Control;

      multiplied by the number of Contingent Share Units credited to the
Participant’s Account at the time of his or her Retirement or other Termination
of Employment or distribution.

    The additional amount, if any, so determined shall be converted to Eaton
Common Shares based on the average of the Mean Prices for Eaton Common Shares on
the date of such determination which shall be credited to the Participant’s
Account and held for later distribution as set forth in Section 6.05.      
Section 6.05. Upon Retirement or other Termination of Employment of a
Participant or upon any other distribution of Type A Retirement Compensation,
and after the conversion of Contingent Share Units to Eaton Common Shares and
the calculation of the additional amount, if any, to be credited to the
Participant’s Account as set forth in Section 6.04, the Committee shall
determine in its sole discretion the method of distribution of such Eaton Common
Shares and the additional amount, if any, whether in a lump sum, to be paid
within one year after Retirement or other Termination of Employment or upon the
date of any of other distribution of such Compensation, or Periodic
Installments; provided, however, that in making such determination the Committee
may consider the wishes and needs of the Participant or his or her Beneficiary,
as the case may be, with respect to the payment of Type A Retirement
Compensation.       Section 6.06. There shall be computed on a quarterly basis
and credited to the Participant’s Account Dividend Equivalents on the unpaid
amount of Type A Retirement Compensation determined pursuant to Section 6.04
until such Compensation is paid by Eaton. All credited Dividend Equivalents
shall be converted to Eaton Common Shares using the method set forth in
Section 6.04 but based on a date which is as near to the distribution date as is
administratively practical.       Section 6.07. Commencing at such time as the
Committee shall determine, but not later than one (1) year following Retirement
or other Termination of Employment, the Eaton Common Shares credited to the
Participant’s Account in accordance with Section 6.04 shall be distributed to
the Participant or his Beneficiary, as the case may be, in accordance with the
schedule for distribution determined under Section 6.05 and, with

11



--------------------------------------------------------------------------------



 



    each Periodic Installment, there shall be paid all Dividend Equivalents
credited to the Participant and then unpaid.

  C.   Provisions Regarding Type B Retirement Compensation.

    Section 6.08. A Participant may defer as Type B Retirement Compensation all
or any portion of his or her future Incentive Compensation which is earned
during a period of four (4) consecutive Incentive Years or for the period to his
or her Normal Retirement Date, if earlier; provided, however, that with respect
to any Incentive Year, the amount of Incentive Compensation a Participant may
defer as Type B Retirement Compensation must be at least $5,000 and no greater
than the maximum amount for such Incentive Year specified in such Participant’s
Deferred Incentive Compensation Agreement; provided, further, that any Incentive
Compensation in excess of such annual maximum limitation may be deferred as
either Periodic Compensation or Type A Retirement Compensation.      
Section 6.09. Notwithstanding anything herein to the contrary, Eaton shall be
entitled to deny Participants the opportunity to elect to defer future Incentive
Compensation as Type B Retirement Compensation for any reason if such Incentive
Compensation is not then subject to an effective deferral election; provided,
however, that any such denial by Eaton of the opportunity to elect deferrals
shall apply to all Participants equally.       Section 6.10.

  (a)   Following Retirement, all Type B Retirement Compensation then credited
to a Participant’s Account, together with Fixed Rate Interest Equivalents earned
during the period of deferral, shall be paid to the Participant or his or her
Beneficiary in fifteen (15) equal annual installments commencing on the first
day of February following the year in which the Participant attains age 65;
provided, however, that after consideration of the wishes and needs of the
Participant or his or her Beneficiary, the Committee may determine in its sole
discretion (i) to commence payment of the installments to any Participant at an
earlier date following Retirement; (ii) to pay to any Participant the Type B
Retirement Compensation in a lump sum within one year following Retirement; or
(iii) to pay Type B Retirement Compensation in a lump sum upon any Termination
of Employment by reason of divestiture or closing of a business unit,
subsidiary, plant or facility or to provide that such Type B Retirement
Compensation shall be paid commencing on a date which is subsequent to such
Termination of Employment but not later than the Participant’s Normal Retirement
Date. For purposes of the payments under the foregoing clauses (ii) and (iii),
the amount of such lump sum shall be equal to the then present value of the
fifteen (15) annual payments which otherwise would have been made as calculated
using an interest rate equal to “Moody’s Corporate Bond Yield Average — Monthly
(Average Corporates)” most recently published by Moody’s Investor Services, Inc.
(or any successor thereto) at the time of the calculation.

12



--------------------------------------------------------------------------------



 



  (b)   The rate of each Participant’s Fixed Rate Interest Equivalent, as set
forth in his or her Deferred Incentive Compensation Agreement, is based on the
assumption that the Participant will defer a specified amount of Incentive
Compensation for four (4) consecutive years or to his or her Retirement, if
earlier. Notwithstanding any provisions hereof to the contrary, upon a
Participant’s Termination of Employment, other than for Retirement and except as
provided in Section 6.10(c), all Type B Retirement Compensation then credited to
his or her Account shall be credited only with Treasury Bill Interest
Equivalents, compounded quarterly, for the actual period of deferral until paid
in lieu of the Fixed Rate Interest Equivalents otherwise credited to Type B
Retirement Compensation; provided, however, that the Committee may determine in
its sole discretion that all Type B Retirement Compensation credited to a
Participant’s Account shall continue to be credited with Fixed Rate Interest
Equivalents until paid. Upon such Termination of Employment, payment of the
amounts credited to a Participant’s Account shall be made as determined by the
Committee (i) in Periodic Installments commencing within one year following such
Termination of Employment or at such other date not later than first February
following the Participant’s Normal Retirement Date as determined by the
Committee, or (ii) in a lump sum within one year following such Termination of
Employment or at such other date not later than the first February following the
Participant’s Normal Retirement Date as determined by the Committee.     (c)  
Notwithstanding anything in Section 6.10(b) to the contrary, (i) if a
Participant’s Termination of Employment occurs within five (5) years after a
Change in Control of Eaton and such Termination of Employment is by Eaton
without Cause or by the Participant for Good Reason or for Retirement, all Type
B Retirement Compensation then credited to the Participant’s Account shall be
credited with the Fixed Rate Interest Equivalents and held under the Plan as
elected by the Participant in his or her Deferred Incentive Compensation
Agreement; (ii) if within five (5) years after a Change in Control of Eaton a
Participant is not permitted to complete the deferral of Incentive Compensation
until the Participant’s Retirement because of any amendment or termination of
the Plan, all Type B Retirement Compensation then credited to the Participant’s
Account shall be credited with the Fixed Rate Interest Equivalents and held
under the Plan as elected by the Participant in his or her Deferred Incentive
Compensation Agreement; or (iii) if a Participant’s Termination of Employment is
caused by any divestiture or closing of a business unit, subsidiary, plant or
facility, the Board Committee may determine in its sole discretion that all Type
B Retirement Compensation then credited to the Participant’s Account shall be
credited with the Fixed Rate Interest Equivalents until paid as provided under
Section 6.10(a).

VII.   AMENDMENT AND TERMINATION       Section 7.01. Eaton fully expects to
continue the Plan but it reserves the right, except as otherwise provided
herein, at any time or from time to time, by action of the Board

13



--------------------------------------------------------------------------------



 



    Committee, to modify or amend the Plan, in whole or in part, or to terminate
the Plan, in whole or in part, at any time and for any reason, including, but
not limited to, adverse changes in the federal tax laws; provided, however, that
no amendment may be made to the provisions of the Plan which comply with Rule
l6b-3(c)(2)(ii)(A) of the Securities Exchange Act of 1934, as amended, more than
once every six months, other than to comport with changes in the Internal
Revenue Code, the Employee Retirement Income Security Act, or the rules
thereunder.       Section 7.02. In the event of any termination of the Plan
which results in the Participants being unable to have any future Incentive
Compensation allocated as Type B Retirement Compensation, the amount of all Type
B Retirement Compensation credited to a Participant’s Account at the date of
such Plan termination shall be converted to Type A Retirement Compensation,
effective retroactively to the date such Retirement Compensation was allocated
pursuant to Section 6.01, and either shall be paid to the Participant or
continue to be held under the Plan as elected by the Participant in his or her
Deferred Incentive Compensation Agreement, except for 1985 Incentive
Compensation, if any, deferred as Type B Retirement Compensation which shall
continue to be held under the Plan. Notwithstanding the foregoing, in the event
of a termination of the Plan within five (5) years after a Change in Control of
Eaton, all Type B Retirement Compensation then credited to a Participant’s
Account together with Fixed Rate Interest Equivalents earned during the period
of deferral shall not be converted to Type A Retirement Compensation but shall
be held under the Plan as elected by the Participant in his or her Deferred
Incentive Compensation Agreement. No amendment to, or termination of, the Plan
after a Change in Control of Eaton shall modify this provision or any provision
hereof relating to a Change in Control of Eaton or the rights of a Participant
in effect under the Plan immediately prior to such Change in Control of Eaton.
Notwithstanding anything herein to the contrary, no amendment, modification or
termination of the Plan shall, without the consent of the Participant, alter or
impair this provision or any of the Participant’s rights under the Plan with
respect to benefits accrued prior to such amendment, modification or
termination.   VIII.   ADMINISTRATION       Section 8.01. The Plan shall be
administered by the Committee in accordance with rules of general application
for the administration of the Plan as the Committee may, from time to time,
adopt. The Committee shall interpret the provisions of the Plan where necessary
and may adopt procedures for the administration of the Plan which are consistent
with the provisions of the Plan and the rules adopted by the Committee.      
Section 8.02. Each Participant or Beneficiary must claim any benefit to which he
or she may be entitled under the Plan by a written notification to the
Committee. If a claim is denied, it must be denied within a reasonable period of
time in a written notice stating the specific reasons for the denial.

14



--------------------------------------------------------------------------------



 



    The claimant may have a review of the denial by the Committee by filing a
written notice with the Committee within sixty (60) days after the notice of the
denial of his or her claim.       The written decision by the Committee with
respect to the review must be given within one hundred and twenty (120) days
after receipt of the written request.   IX.   PAYMENTS TO PARTICIPANTS      
Section 9.01.       Notwithstanding anything herein to the contrary, upon the
occurrence of a Termination and Change in Control, the Participants shall be
entitled to receive from the Company the payments as provided in Section 9.03 .
      Section 9.02.       Notwithstanding anything herein to the contrary, upon
the occurrence of a Failure to Pay, each Participant covered by the situation
described in clause (i) of the definition of Failure to Pay, or each of the
Participants in the event of a situation described in clause (ii) of that
definition, as the case may be, shall be entitled to receive from the Company
the payments as provided in Section 9.03.       Section 9.03.       No later
than the first to occur of (i) one year following the date hereof for any
current Participant, (ii) a Termination and Change in Control or a Failure to
Pay for any current Participant or (iii) the date upon which any person who is
not a current Participant upon the date hereof becomes a Participant, each
Participant shall select one of the payment alternatives set forth below with
respect to that portion of the Participant’s Plan Account equal to the full
amount of the Account minus the Funded Amount, and with respect to that portion
of the Account equal to the Funded Amount. The payment alternatives selected
with respect to the two portions of the Account need not be the same. The
payment alternatives are as follows:

  (a)   a lump sum payment within 30 days following the Termination and Change
in Control or Failure to Pay, as the case may be;     (b)   payment in monthly,
quarterly, semiannual or annual payments, over a period not to exceed fifteen
years, as selected by the Participant at the time provided in the first
paragraph of this Section 9.03, commencing within 30 days following the
Termination and Change in Control or Failure to Pay, as the case may be, which
are substantially equal in amount or in the number of share units being valued
and paid, except that earnings attributable to periods following Termination and
Change in Control or Failure to Pay shall be included with each payment.

15



--------------------------------------------------------------------------------



 



    Payment shall be made to each such Participant in accordance with his or her
selected alternative as provided in Sections 9.01 and 9.02.   X.   MISCELLANEOUS
      Section 10.01. Each Participant shall have the right, by written
instruction to the Committee, on a form supplied by the Committee, to designate
one or more primary and contingent beneficiaries (and the proportion to be paid
to each, if more than one is designated) to receive his or her Deferred
Incentive Compensation upon his or her death. Any such designation shall be
revocable by the Participant.       Section 10.02. The Committee may, in its
sole discretion, change the amount of the Periodic Installments or the number of
years over which the Periodic Installments are to be paid or permit the payment
of any Deferred Incentive Compensation at any date or dates which may be earlier
than the payment date or dates provided under the Plan. The Committee may
consider the needs and desires of the participant or beneficiary in making this
decision. The determination of the Committee shall be final and conclusive upon
Eaton, the Participant and the Beneficiary. Any Type B Retirement Compensation
paid pursuant to this Section 10.02 to a Participant who would then be eligible
to terminate his or her employment for Retirement shall be credited with the
Fixed Rate Interest Equivalent on the amount so paid. Any Type B Retirement
Compensation paid to a Participant who is not then eligible to terminate his or
her employment for Retirement shall be credited only with the Treasury Bill
Interest Equivalent.       Section 10.03. All payments under the Plan shall be
subject to such taxes (federal, state or local) as may be due thereon and the
determination by the Committee as to withholding with respect thereto shall be
binding upon the Participant and his or her Beneficiary.       Section 10.04. If
any Participant under the Plan is a member of the Committee, he or she shall not
participate as a member of the Committee in any determination under the Plan
relating to his or her Deferred Incentive Compensation.       Section 10.05. All
action of the Committee hereunder may be taken with or without a meeting. If
taken without a meeting, the action shall be in writing and signed by a majority
of the members of the Committee and if taken with a meeting, a majority of the
Committee shall constitute a quorum for any such action.       Section 10.06.
Subject to any federal statute to the contrary, no right or benefit under the
Plan shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge any right or benefit under the Plan shall be void.
No right or benefit hereunder shall in any manner be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If the Participant or Beneficiary shall become

16



--------------------------------------------------------------------------------



 



    bankrupt, or attempt to anticipate, alienate, sell, assign, pledge,
encumber, or charge any right hereunder, then such right or benefit shall, in
the discretion of the Company, cease and terminate, and in such event, the
Company may hold or apply the same or any part thereof for the benefit of the
Participant or his or her spouse, children, or other dependents, or any of them,
in such manner and in such amounts and proportions as the Company may deem
proper.       Section 10.07. The obligations of Eaton to make payments hereunder
shall constitute a liability of Eaton to the Participant. Eaton may, but shall
not be required to, establish or maintain any special or separate fund, or
purchase or acquire life insurance on a Participant’s life, or otherwise to
segregate assets to assure that such payments shall be made.      
Section 10.08. The Plan shall not be deemed to constitute a contract of
employment between Eaton and a Participant. Neither shall the execution of this
Plan nor any action taken by Eaton pursuant to this Plan be held or construed to
confer on a Participant any legal right to be continued as an employee of Eaton,
in an executive position or in any other capacity with Eaton whatsoever.      
Section 10.09. Obligations incurred by Eaton pursuant to this Plan shall be
binding upon and inure to the benefit of Eaton, its successors and assigns, and
the Participant or his or her Beneficiary.       Section 10.10. This Plan shall
be construed and governed in accordance with the law of the State of Ohio.      
Section 10.11. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, and the singular may include the plural,
unless the context clearly indicates to the contrary.       Section 10.12. All
headings used in the Plan are for convenience of reference only and are not part
of the substance of the Plan.

17



--------------------------------------------------------------------------------



 



APPROVAL AND ADOPTION
The Eaton Corporation Deferred Incentive Compensation Plan, as amended and
restated effective November 1, 2007, is hereby approved.

         
 
      Date:                                          , 2010
 
Name
       
 
       
 
Title
       
 
       
 
Name
       
 
       
 
Title
       

18